Smith, C. J.,
delivered the opinion of the court.
This cause originated in the court of a justice of the peace and after judgment there Avas appealed to the circuit court. The appellees delivered to the appellant at Kosciusko, Miss., a lot of pink root of the value of one hundred and fifty, dollars for transportation to S. B. Pinnick Company, Asheville, N. C. The pink root Avas transported accordingly; but, Avhen offered to the consignee by the appellant, it appeared to be damaged, for Avhich reason the consignee refused to receive it. What disposition the appellant finally made of the pink root does not appear, but this action Avas instituted by the appellees to recover its Aralue. The statement of the claim sued on filed Avith the justice of the peace Avas in the name of G-. C. Roby, and he was the sole plaintiff in that court. When the cause came on for trial in the circuit court, it appeared from the evidence that the pink root Avas oAvned jointly by Roby and J. H. Fisher, Avliereupon the appellant objected to proceeding further Avith the case because of the nonjoinder of Fisher as a party plaintiff, and the court, over the objection of the appellant, then, permitted the Avritten state*126ment of the cause of action to be amended so as to join Fisher therein as a coplaintiff with Roby. The bill of lading was not introduced in evidence, nor does it appear from the evidence to whom it was issued; that is, whether it was to Roby, to Fisher, or to both.
The appellant’s complaint here is that the court below erred, first, in permitting the written statement of the cause of action sued on to be amended by adding the name of Fisher therein as a coplaintiff with Roby; and second, that the verdict is excessive.
The amendment permitted was not the striking out of the name of the original plaintiff and substituting therefor the name of another, as was attempted to be done in Railroad v. Maples, 107 Miss. 720, 65 So. 644, but was simply the addition of another necessary party plaintiff “so as to bring the merits of the controversy between the parties fairly to trial;” and the court below committed no error in permitting the amendment to be made. Section 775, Code of 1906; Hemingway’s Code, section 558; McCue v. Massey, 90 Miss. 124, 43 So. 2; Jones v. Clemmer, 98 Miss. 508, 54 So. 4.
The pink root was produced by the appellant at the trial in the court of the justice of the peace, and tendered to the appellees together with a check for sixteen dollars and ten cents in full settlement of the controversy, which tender the appellees declined, and the appellant’s complaint of the amount of the verdict is based on the claim that it appears from the evidence that the pink root was dam-' aged only to the extent of sixteen dollars and ten cents, and that the verdict should not have been for a greater amount; but the evidence for the appellees is to the effect that the pink root when produced at the trial before the justice of the peace was moldy, rotten, and worthless.

Affirmed.